Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application 16/205254 filed on 11/30/2018. Claims 1, 8, and 15 are independent claims.  Claims 1-20 have been examined and are pending. This Action is made Non-FINAL.

Drawings
The drawings were received on 11/30/2018.  These drawings are reviewed and accepted by the Examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2018 is being considered by the examiner.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  
Regarding claim 8; claim 8 recites the phrases “a computer readable storage media coupled to a processor” in line 4.  It’s suggested that the claim further be amended “a non-transitory computer readable storage media coupled to a processor” to be consistent with the original specification (See par. 0120 of the original specification)
Regarding claim 15; claim 15 recites the phrases “one or more computer readable storage media having computer-readable program instructions stored on the one or more computer readable storage media.” in lines 2-3. It’s suggested that the claim further be amended “one or more non-transitory computer readable storage media having computer-readable program instructions stored on the one or more non-transitory computer readable storage media.” to be consistent with the original specification (See par. 0120 of the original specification)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1, 2, 5, 6, 8-9, 12-13, 15-16, and 18-19  are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Turner et al. (“Turner.
Regarding claim 1, Turner disclose a computer-implemented method comprising the steps of:
receiving a registration request from an internet-of-things (IoT) device (Turner: pars 0010-0011, The request that includes the IoT device identifier can be the activation request.  In other examples, the request received from the IoT device can be an enrollment request to enroll the IoT device with the management service.  The enrollment request can include the enrollment token and the IoT device identifier); 
receiving credentials and a set of metadata from the IoT device (Turner: pars 0010-0011, The request that includes the IoT device identifier can be the activation request.  In other examples, the request received from the IoT device can be an enrollment request to enroll the IoT device with the management service.  The enrollment request can include the enrollment token and the IoT device identifier; pars 0045, 0053); 
verifying the credentials are authentic (Turner: pars. 0047, 0053; Enrollment of the IoT device 113 can include verification, by the management service 120, that the enrollment request has been received from the IoT device 113.  Enrollment can also include transmission and installation of enrollment policy or other instructions 166 to the IoT device 113);
 transmitting the set of metadata and a system call to a rules engine, requesting to query a rules registry for one or more rules applicable to the IoT device (Turner: par.  0051, In some cases, the IoT device identifier 173 can be a manufacturer-assigned serial number or identifier.  The IoT management process 165 can search the data store 163 for the IoT device identifier 173 or can query an API of the IoT device 113 in order to identify the IoT device identifier 173; also see, pars 0020-0021, 0059, The IoT device registry 127);
querying the rules registry for one or more rules that match the set of metadata of the IoT device (Turner: pars.  0051, 0063, In some cases, the IoT device identifier 173 can be a manufacturer-assigned serial number or identifier.  The IoT management process 165 can search the data store 163 for the IoT device identifier 173 or can query an API of the IoT device 113 in order to identify the IoT device identifier 173; also see, pars 0020-0021, The IoT device registry 127, 0059);
computing a rules statement in response to the system call as a function of querying the rules registry (Turner: pars. 0024-0025, Compliance rules 131 can include predefined constraints that must be met in order for the management service 120, or other applications, to permit access to the enterprise data or features of the gateway 111.  The management service 120 can communicate with gateway management instructions 154, to determine whether states exist on the gateway 111 that do not satisfy one or more compliance rules 131; pars. 0059, 0069, The management service 120 can determine whether the IoT device 113 is associated with a category of IoT device within the IoT device registry 127.  For example, the management service 120 can perform an analysis of the capabilities declaration with respect to the IoT device registry 127.  The management service 120 can determine that the IoT device 113 is associated with a particular category of IoT devices 113 based on a device type specified in the capabilities declaration, the capabilities of the IoT device 113, or other device specifications 128; also see, pars 0020-0021, 0059, The IoT device registry 127);
(Turner: pars 0020-0022, 0025, The IoT device registry 127 can also include an organizational group for the IoT device 113.  The management service 120 can associate, within the IoT device registry 127, the organizational group with a particular device type of the IoT device 113 or a particular IoT device identifier 173 of the IoT device 113; See also pars. 0010-0011); and
transmitting the connection credentials, and the device ID to the IoT device (Turner: par. 0027, transmit various instructions 166 to the IoT device 113, which are then installed, configured, or implemented by the IoT management process 165.  The instructions 166 can include commands or actions for the IoT device 113.  The scripts can be performed by translation or implementation of the scripts by the IoT management process 165.  The IoT management process 165 can include OS adapters 168 that access OS 169 APIs of the particular IoT device 113.  In this way, the IoT management process 165 allows scripts to be performed on specific IoT devices 113; See also, pars. 0051, 0060-0061).
Regarding claim 2, Turner teaches the computer-implemented method of claim 1. , further comprising the steps of:
amending one or more rules of the rules registry to amended rules (Turner: par.0077, update the IoT device registry 127 to include a new device type that specifies the capabilities and other device specifications 128 from the capabilities declaration); and
 automatically re-provisioning the IoT device as a function of the amended rules (Turner: par.0077, update the IoT device registry 127 to include a new device type that specifies the capabilities and other device specifications 128 from the capabilities declaration).
Regarding claim 5, Turner teaches the computer-implemented method of claim 1. Turner further teaches further comprising the steps of:
 transmitting a system call to a platform, wherein the system call requests verified credentials and a second set of metadata associated with the IoT device (Turner: fig. 1, par. 0051, In some cases, the IoT device identifier 173 can be a manufacturer-assigned serial number or identifier.  The IoT management process 165 can search the data store 163 for the IoT device identifier 173 or can query an API of the IoT device 113 in order to identify the IoT device identifier 173; also see, pars 0020-0021, 0059, The IoT device registry 127);
 matching the IoT device to the verified credentials and the second set of metadata stored by the platform (Turner: pars.  0051, 0063, In some cases, the IoT device identifier 173 can be a manufacturer-assigned serial number or identifier.  The IoT management process 165 can search the data store 163 for the IoT device identifier 173 or can query an API of the IoT device 113 in order to identify the IoT device identifier 173; also see, pars 0020-0021, 0059, The IoT device registry 127); and
 receiving the verified credentials and the second set of metadata from the platform (Turner: par. 0027, transmit various instructions 166 to the IoT device 113, which are then installed, configured, or implemented by the IoT management process 165.  The instructions 166 can include commands or actions for the IoT device 113.  The scripts can be performed by translation or implementation of the scripts by the IoT management process 165.  The IoT management process 165 can include OS adapters 168 that access OS 169 APIs of the particular IoT device 113.  In this way, the IoT management process 165 allows scripts to be performed on specific IoT devices 113; See also, pars. 0051, 0060-0061).
Regarding claim 6, Turner teaches the computer-implemented method of claim 5. Turner further teaches wherein the step of querying further comprises:
querying the rules registry for the one or more rules that match the second set of metadata (Turner: pars.  0051, 0063, In some cases, the IoT device identifier 173 can be a manufacturer-assigned serial number or identifier.  The IoT management process 165 can search the data store 163 for the IoT device identifier 173 or can query an API of the IoT device 113 in order to identify the IoT device identifier 173; also see, pars 0020-0021, 0059, The IoT device registry 127);
Regarding claim 8, claim 8 is directed to a A computer system comprising:
a processor (Turner: fig.1; pars. 0012-0014); an internet-of-things (IoT) device (Turner: fig.1; pars. 0012-0014) placed in communication with the processor; and a computer-readable storage media coupled to a processor (Turner: fig.1; pars. 0012-0014), wherein the computer readable storage media contains program instructions executing a computer-implemented method associated with the method claimed in claim 8; claim 8 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 9, claim 9 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 12
Regarding claim 13, claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a computer program product comprising: one or more computer readable storage media having computer-readable program instructions stored on the one or more computer readable storage media (Turner: pars. 0091-0092, computer-readable medium, claim 8), said program instructions executes a computer-implemented method associated with the method claimed in claim 1; claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is similar in scope to claim 6, and is therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (“Turner,” US 2020/0153697, filed Nov. 14, 2018) in view of Luo et al. (“Luo,” US 2018/0219887, published Aug. 2, 2018), further in view of Feng et al. (“Feng,” US 2019/0178105, published Jul. 9, 2009), and Lazier (“Lazier,” US 2018/0284987, published, Oct. 4, 2018).
Regarding claim 3, Turner teaches the computer-implemented method of claim 1.  Turner does not explicitly discloses wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list, password policies, callback rules and a combination thereof.
However, in an analogous art, Luo discloses continuous learning for intrusion detection, wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list (Luo: par. 0035, select as a feature examination type for use with a given parameter or data field from the security signals 115 … whether a given IP address or action is on a blacklist or whitelist, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Luo with the method and system of Turner, wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list to provide users with a means for improving the reliability of the training dataset used to constantly retrain and refine the detection models, and thereby improve the models, the attack signals are balanced to address their scarcity compared to benign signal and in regard to particular attack types.  Benign signals are overlaid with attack signals of various types from other machines to provide a balanced training set for training and refining the models.  Among (Luo: par. 0004).
The combination of Turner and Luo teaches wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list but does not explicitly disclose password policies.
However, in an analogous art, Feng discloses reducing overhead associated with distributed password policy enforcement operations. In one embodiment, Feng discloses password policies (Feng: par. 0006, 0043; a password policy comprises a set of rules that controls how passwords are used and administered in a distributed directory environment.  These rules enforce various security requirements, e.g., that a user change his or her password periodically, that the user's selected password meets certain requirements for construction, that re-use of an old password is prevented, that entities are locked out after a certain number of failed attempts to use a given password, and so on ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Feng with the method and system of Turner and Luo, wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list, password policies to provide users with a means for an effective password policy control by the proxy server to the backend directory servers to allow the backend servers to (Feng: par. 0043).
The combination of Turner, Luo, and Feng teaches wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list, password policies but does not explicitly disclose callback rules.
However, in an analogous art, Lazier discloses migration of information via storage devices. In one embodiment, Lazier discloses callback rules (Lazier: pars. 0028, 0046, The acknowledgment may be based on an established handshaking protocol between the device service and the data storage service.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lazier with the method and system of Turner, Luo, and Feng, wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list, password policies, callback rules to provide users with a means for safely transferring data from one location to another, various implementations involve inventorying data that is successfully transferred to or from one of the data transfer devices in the network-attachable cluster of network attachable data transfer devices (Lazier: par. 0015).
Regarding claim 10, claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (“Turner,” US 2020/0153697, filed Nov. 14, 2018) in view of Georgiev et al. (“Georgiev,” US 2014/0032410, published Jan. 30, 2014), further in view of Rowen (“Rowen,” US 2007/0174113, published Jul. 26, 2007), and Swedor et al. (“Swedor,” US 2005/0114652, published 26, 2005.
Regarding claim 4, Turner teaches the computer-implemented method of claim 1.  Turner does not explicitly disclose wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration, final approval, certificate replacement and a combination thereof.
However, in an analogous art, Georgiev discloses method and system for linking and controlling of payment cards with a mobile, wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration (Georgiev: par. 0030, All these rules may be established by the user at the time of registration, or may be added or amended at a later time.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Georgiev with the method and system of Turner, wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration to provide users with a means for the card control server is provided to receive payment request from vendor for payment from payment card such that control server completes the transaction for payment only when transaction is permitted by control signal.  Thus the user can control payment cards.  The fraudulent transactions are (Georgiev: abstract, par. 0014).
The combination of Turner and Georgiev teaches wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration but does not explicitly disclose final approval.
However, in an analogous art, Rowen discloses enterprise incentive management. In one embodiment, Rowen disclose that rule receives a final approval (Rowen:  par. 0030, Plan Rules 140 or Incentive Distribution Data 145 that have received a final approval are considered "approved.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rowen with the method and system of Turner and Georgiev, wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration, final approval to provide users with a means for the design of the system allows for effectively making changes to incentive plans, and for approving changes to incentive distributions in an efficient and controlled manner (Rowen: abstract, pars. 0005-0006).
The combination of Turner, Georgiev, and Rowen teaches wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration, final approval but does not explicitly disclose certificate replacement.
However, in an analogous art, Swedor discloses end-to-end encryption method and system for emails. In one embodiment, Swedor discloses that a certificate (Swedor: par. 0155, new certificate can be generated on the fly and provided to the internal user, depending on the security rules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Swedor with the method and system of Turner, Georgiev, and Rowen, wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration, final approval, certificate replacement to provide users with a means for - Enables more secure encrypted e-mail communication without installing plug-ins, and without building secure socket layer (SSL) connections.  Ensures security of e-mails between the e-mail server that performs the delegation task and the new recipient (Swedor: abstract, pars. 0015-0016).
Regarding claim 11, claim 11 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (“Turner,” US 2020/0153697, filed Nov. 14, 2018) in view of Kalach et al. (“Kalach,” US 2019/0373056, filed May 30, 2018).
Regarding claim 7, Turner teaches the computer-implemented method of claim 1.   Turner further discloses wherein an element of the set of metadata is selected from the group consisting of a preregistration_ID (Turner:  par. 0045, The IoT device Identifier 173 can include a manufacturer-assigned serial number or a unique device activation identifier generated by the management service 120), typelD (Turner: par. 0020, type of category of the IoT device 113; pars. 0021-0022).
Turner further discloses wherein an element of the set of metadata is selected from the group consisting of a preregistration_ID, typeID but does not explicitly disclose callbackURL a custome rule.
However, in an analogous art, Kalach discloses cloud services integrated backup and restore, wherein a callbackURL a custom rule (Kalach: par. 0028, register their metadata along with additional payloads such as callback URLs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kalach with the method and system of Turner, wherein an element of the set of metadata is selected from the group consisting of a preregistration_ID, typeID , callbackURL a custome rule to provide users with means for integrating a cloud backup solution with cloud services through the transmission of callbacks before and after backup and restore.  Such integration may facilitate the creation of cloud resource backups that are consistent with the cloud services consuming them, and the restoration of cloud resources to a consistent state from cloud backups (Klach: par. 0013).
Regarding claim 14, claim 14 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 20.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (“Turner,” US 2020/0153697, filed Nov. 14, 2018) in view of Luo et al. (“Luo,” US 2018/0219887, published Aug. 2, 2018), further in view of Feng et al. (“Feng,” US 2019/0178105, published Jul. 9, 2009), and Lazier (“Lazier,” US 2018/0284987, published, Oct. 4, 2018), and Georgiev et al. (“Georgiev,” US 2014/0032410, published Jan. 30, 2014),  and Rowen (“Rowen,” US 2007/0174113, published Jul. 26, 2007), and al. (“Swedor,” US 2005/0114652, published 26, 2005)
Regarding claim 17, Turner teaches the computer program product of claim 15. Turner does not explicitly wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, banned list, password policies, callback rules, time-based registration, delayed registration, a final approval, certificate replacement and a combination thereof.
However, in an analogous art, Luo discloses continuous learning for intrusion detection, wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list (Luo: par. 0035, select as a feature examination type for use with a given parameter or data field from the security signals 115 … whether a given IP address or action is on a blacklist or whitelist, etc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Luo with the method and system of Turner, wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list to provide users with a means for improving the reliability of the training dataset used to constantly retrain and refine the detection models, and thereby improve the models, the attack signals are (Luo: par. 0004).
The combination of Turner and Luo teaches wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list but does not explicitly disclose password policies.
However, in an analogous art, Feng discloses reducing overhead associated with distributed password policy enforcement operations. In one embodiment, Feng discloses password policies (Feng: par. 0006, 0043; a password policy comprises a set of rules that controls how passwords are used and administered in a distributed directory environment.  These rules enforce various security requirements, e.g., that a user change his or her password periodically, that the user's selected password meets certain requirements for construction, that re-use of an old password is prevented, that entities are locked out after a certain number of failed attempts to use a given password, and so on ..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Feng with the method and system of Turner and Luo, wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list, (Feng: par. 0043).
The combination of Turner, Luo, and Feng teaches wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list, password policies but does not explicitly disclose callback rules.
However, in an analogous art, Lazier discloses migration of information via storage devices. In one embodiment, Lazier discloses callback rules (Lazier: pars. 0028, 0046, The acknowledgment may be based on an established handshaking protocol between the device service and the data storage service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lazier with the method and system of Turner, Luo, and Feng, wherein the one or more rules are dynamically updatable rules selected from the group consisting of an approved list, a banned list, password policies, callback rules to provide users with a means for safely transferring data from one location to another, various implementations involve inventorying data that is successfully transferred to or from one of the data transfer devices in the network-attachable cluster of network attachable data transfer devices (Lazier: par. 0015).
The combination of Turner, Luo, Feng, and Lazier does not explicitly disclose wherein the one or more rules are dynamically updatable rules selected from the group 
However, in an analogous art, Georgiev discloses method and system for linking and controlling of payment cards with a mobile, wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration (Georgiev: par. 0030, All these rules may be established by the user at the time of registration, or may be added or amended at a later time.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Georgiev with the method and system of Turner, Luo, Feng, and Lazier, wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration to provide users with a means for the card control server is provided to receive payment request from vendor for payment from payment card such that control server completes the transaction for payment only when transaction is permitted by control signal.  Thus the user can control payment cards.  The fraudulent transactions are minimized by payment cards.  The user can conveniently unblock/block payment card before/after the transaction is completed (Georgiev: abstract, par. 0014).
The combination of Turner, Luo, Feng, Lazier, and Georgiev teaches wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration but does not explicitly disclose final approval.
However, in an analogous art, Rowen discloses enterprise incentive management. In one embodiment, Rowen disclose that rule receives a final approval (Rowen:  par. 0030, Plan Rules 140 or Incentive Distribution Data 145 that have received a final approval are considered "approved.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rowen with the method and system of Turner, Luo, Feng, Lazier, and Georgiev, wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration, final approval to provide users with a means for the design of the system allows for effectively making changes to incentive plans, and for approving changes to incentive distributions in an efficient and controlled manner (Rowen: abstract, pars. 0005-0006).
The combination of Turner, Luo, Feng, Lazier, Georgiev, and Rowen teaches wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration, final approval but does not explicitly disclose certificate replacement.
However, in an analogous art, Swedor discloses end-to-end encryption method and system for emails. In one embodiment, Swedor discloses that a certificate replacement (Swedor: par. 0155, new certificate can be generated on the fly and provided to the internal user, depending on the security rules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Swedor with the method and system of Turner, Luo, Feng, Lazier, Rowen wherein the one or more rules are dynamically updatable rules selected from the group consisting of time-based registration, delayed registration, final approval, certificate replacement to provide users (Swedor: abstract, pars. 0015-0016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Canh Le/


April 5th 2021



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439